Exhibit 10.3

GUARANTEE FEE AND REIMBURSEMENT AGREEMENT

THIS GUARANTEE FEE AND REIMBURSEMENT AGREEMENT (this “Agreement”) is entered
into as of this 29th day of September, 2006 between HAPC, INC., a Delaware
corporation (“HAPC”), and SEAN MCDEVITT (“SM”), PAT LAVECCHIA (“PL”) and PHILLIP
HARRIS (“PH”). SM, PL and PH, and their respective executors, heirs, personal
and legal representatives, successors, and assigns, are sometimes hereinafter
collectively referred to individually as a “Guarantor” and, collectively, as the
“Guarantors”.

WHEREAS, I-Flow Corporation (“I-Flow”), InfuSystem, Inc. (“InfuSystem”), HAPC
and Iceland Acquisition Subsidiary, Inc., a Delaware corporation (the
“Acquisition Sub”), have entered into that certain Stock Purchase Agreement,
dated as of the date hereof (the “Stock Purchase Agreement”), pursuant to which
HAPC will purchase all of the issued and outstanding capital stock of InfuSystem
through Acquisition Sub;

WHEREAS, in order to induce the I-Flow to execute the Stock Purchase Agreement,
the Guarantors have executed and delivered that certain Guaranty, dated as of
the date hereof, in favor of I-Flow (the “Guaranty”), and have agreed to provide
certain collateral within 15 days, in each case (the “Collateral”) to secure
certain payment obligations of HAPC pursuant to the Stock Purchase Agreement.

WHEREAS, as a material inducement for the Guarantors to execute the Guaranty and
provide the Collateral, HAPC has agreed to pay to each Guarantor a fee and
reimburse and indemnify the Guarantors, all as more fully set forth in this
Agreement.

NOW, THEREFORE, in consideration of the mutual: promises and covenants contained
herein and for other good and valuable consideration, the sufficiency of which
is hereby acknowledged, the parties hereto agree as follows:

1. Guarantee Fee. In consideration of the execution by each of the Guarantors of
the Guaranty, HAPC shall deliver to the Guarantors an aggregate amount equal to
$400,000 in cash by wire transfer of immediately available funds (the “Guarantee
Fee”), payable $100,000 upon the execution and delivery of the Guaranty and
$300,000 upon the closing of the transactions contemplated by, or the
termination of, the Stock Purchase Agreement.

2. Reimbursement. In the event any Guarantor pays any amounts in respect of its
obligations under the Guaranty or any of the Collateral of any Guarantor is
foreclosed (referred to herein as a “Reimbursable Event”), HAPC shall
immediately reimburse such Guarantor for amount paid or the value of the
collateral foreclosed in cash by wire transfer of immediately available funds.

3. Demand Note. In the event HAPC does not (i) pay the Guarantee Fee to the
Guarantors pursuant to the Section 1, or (ii) immediately reimburse the
Guarantors upon demand pursuant to the Section 2, in addition to any other
remedies available under this Agreement or otherwise, each Guarantor shall have
the right to request HAPC to immediately issue a demand note in favor of such
Guarantor in the principal amount equal to such amount which has not be paid or
reimbursed to such Guarantor. Such demand note shall bear interest at a rate per
annum equal to 13%. Such interest shall be calculated daily on the basis of a
year of three hundred and sixty (360) days and the actual number of days
elapsed, without compounding.



--------------------------------------------------------------------------------

4. (a) Indemnification. HAPC shall indemnify and hold harmless each of the
Guarantors, to the fullest extent permitted by the law, from and against any and
all liability, claims, losses, damages, costs and expenses, including, without
limitation, counsel fees and disbursements, incurred by a Guarantor as a direct
or indirect result of the transactions contemplated hereby, as soon as
practicable but in any event no later than ten days after written demand is
presented to HAPC by a Guarantor. Such indemnification shall include any and all
awards, judgments, fines, penalties and amounts paid in settlement (including
all interest, assessments and other charges, including the claimant’s costs,
counsel fees and disbursements, paid or payable in connection with or in respect
of such awards, judgments, fines, penalties or amounts paid in settlement) of
any such claim.

5. Payments. All payments hereunder to a Guarantor shall be made (i) without
set-off, deduction or counterclaim of any kind whatsoever, and (ii) free and
clear of and without deduction for or on account of any present or future taxes
or duties of any nature now or hereafter imposed, unless otherwise required law.
The amount of any payment to be made by HAPC pursuant to this Agreement shall
bear interest at a rate per annum equal to 13%. Such interest shall be
calculated daily on the basis of a year of three hundred and sixty (360) days
and the actual number of days elapsed, without compounding.

6. (a) Guarantors’ Remedies. If a Guarantor has not been reimbursed or
indemnified, or has not been issued a demand note as provided herein within the
applicable time period prescribed herein, the Guarantor shall, in addition to
any other remedies it may have, be entitled to bring suit against HAPC. Any
action or proceeding arising out of or relating to this Agreement shall be
brought in the City, County and State of New York and each party agrees to such
jurisdiction and venue.

(b) Reimbursement by HAPC. To the extent a Guarantor is successful in such
action, HAPC shall, in addition to any other sums that may be due, pay any and
all expenses which are incurred by the Guarantor in connection with such suit
against HAPC, including, but not limited to, the Guarantor’s counsel fees and
disbursements.

(c) Non-Exclusive Rights. The reimbursement and indemnification provided by this
Agreement not be deemed exclusive of any rights to which a Guarantor may be
entitled under laws in effect now or in the future, or otherwise.

7. Continuation of Agreement. All obligations of HAPC contained herein shall
continue for so long as a Guarantor shall be subject to any possible claim
relating to a Reimbursable Event.

8. General.

(a) Assignment. This Assignment shall be binding upon and inure to the benefit
of and be enforceable by the parties hereto and their respective executors,
heirs, personal and legal representatives, successors and assigns, including any
direct or indirect successor by purchase, merger, consolidation or otherwise to
all or substantially all of the business and/or assets of HAPC.

(b) No Waiver. No supplement, modification or amendment of this Agreement shall
be binding unless executed in writing by the parties hereto. No waiver of any of
the provisions of this Agreement shall be deemed or shall constitute a waiver of
any other provisions hereof (whether or not similar) nor shall such waiver
constitute a continuing waiver.



--------------------------------------------------------------------------------

(c) Severability. The provisions of this Agreement shall be severable in the
event that any of the provisions hereof (including any provision within a single
section, paragraph or sentence) are held by a court of competent jurisdiction to
be invalid, void or otherwise unenforceable, and the remaining provisions shall
remain enforceable to the fullest extent permitted by law.

(d) Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of New York applicable to
contracts made and to be performed in such state, but excluding any
conflicts-of-law rule or principle which might refer such governance,
construction or enforcement to the laws of another state or country.

(e) Notices. Any notices or other communications required or permitted under, or
otherwise in connection with, this Agreement shall be in writing and shall be
deemed to have been duly given when delivered in person or upon confirmation of
receipt when transmitted by facsimile transmission (but only if followed by
transmittal by national overnight courier for delivery on the next business
day), or on receipt after dispatch by registered or certified mail, postage
prepaid, addressed, or on the next business day if transmitted by national
overnight courier, in each case to the parties at their most recent principal
business or residence address noted on HAPC’s books and records for the subject
party. The term “business day,” as used herein, shall mean any day on which
banks are not required or authorized to close in the City of New York.

(f) No Claim Against Trust Fund. Each Guarantor hereby acknowledges that it
understands that HAPC has established a trust account at JPMorgan Chase Bank,
N.A. (the “Trust Account”), initially in an amount of approximately $96,200,000
(including deferred underwriting discount and commission of $5,468,000), for the
benefit of HAPC’s public stockholders and that HAPC may disburse monies from the
Trust Account only (a) to the HAPC’s public stockholders (i) in the event they
elect to exercise their Conversion Rights, or (ii) in the event of the
liquidation of the HAPC, (b) to HAPC concurrently with the consummation of a
business combination, as described in the Prospectus (a “Business Combination”),
or (c) solely with respect to underwriter’s deferred discounts and commissions
placed in the Trust Account, to FTN Midwest Securities Corp. after consummation
of a Business Combination. Each of the Guarantor hereby agrees that it does not
have any right, title, interest or claim of any kind in or to any monies in the
Trust Account (the “Claims”) and waives any Claim it may have in the future as a
result of, or arising out of, any negotiations, contracts with the Buyer and
will not seek recourse against the Trust Account for any reason whatsoever. For
purposed of this paragraph, (i) “Conversion Rights” shall mean the right set
forth in HAPC’s certificate of incorporation whereby holders of HAPC’s public
common stock who vote against a proposed Business Combination may elect to have
their shares of common stock converted to cash if the acquisition is
consummated, and (ii) “Prospectus” shall mean the final prospectus relating to
HAPC’s initial public offering dated April 11, 2006.

* * *



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on and as of
the day and year first above written.

 

HAPC, INC.

By

    

Name:

 

Title:

    

SEAN MCDEVITT

  

PAT LAVECCHIA

  

PHILLIP HARRIS

 

Signature Page to Guarantee Fee And Reimbursement Agreement